Carlisle, J.
Where, upon the trial of one charged with the offense of appearing upon a public highway of this State in an intoxicated condition, made manifest by boisterous and indecent condition and acting, the defendant is found guilty, by a judge of the Criminal Court of Fulton County without the intervention of a jury, and in his petition for certiorari he assigns the judgment as error on the grounds that it is contrary to the evidence and the law, that the State failed to prove that the road on which he appeared and was arrested was a public highway, and that the State failed to prove that the defendant’s alleged intoxication was made manifest by boisterousness and indecent condition and acting, but the trial judge in his answer, to which there was no traverse, states that there was testimony “that the place where the defendant was arrested was in Fulton County, Georgia, on the 1st day of July, 1951, and was on House Road, a public highway of Fulton County, Georgia, and that the defendant was intoxicated and that his intoxication was caused by intoxicating liquors; that he was staggering on the highway and was as drunk as could be and that when the officers arrested him ho fought the officers in the car,” the superior court does not err in overruling the petition for certiorari. Davis v. Sawtell, 7 *870Ga. App. 313 (2) (66 S. E. 809), and citations; Russell v. State, 68 Ga. App. 818 (24 S. E. 2d, 225), and citations.
Decided September 13, 1952
Rehearing denied September 26, 1952.
Frank Grizzard, Frank A. Boivers, Jas. B. Venable, Jackson L. Barwick, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, C. 0. Murphy, J. C. Tanksley, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.